Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 24 December 2021, has been entered and acknowledged by the examiner.

Applicant's arguments filed 24 December 2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama et al. (USPN 2009/0073350).
With regard to claim 1,
Toyama et al. disclose a light-emitting module structure, comprising: a substrate (10); a plurality of light-emitting diodes (11) disposed on the substrate; and a light-guiding layer (60) covering the light-emitting diodes, wherein the light-guiding layer has an upper surface, the upper surface has a plurality of recesses (62), and each of the recesses is between the light-emitting diodes (see, e.g., figure 13), a plurality of scattering structures (61, excluding 62) disposed on the substrate (10), wherein the plurality of scattering structures are covered by the light guiding layer (60). 
With regard to claim 2,

With regard to claim 3,
Toyama et al. disclose the light-emitting module structure of claim 2, wherein each of the scattering structures (61, excluding 62) is arranged between two adjacent ones of the light-emitting diodes and disposed on two opposite sides of each of the crosstalk resistant structures. 
With regard to claim 4,
Toyama et al. disclose the light-emitting module structure of claim 3, further comprising a plurality of reflection structures (62a) disposed on the substrate, wherein each of the reflection structures is arranged between two adjacent ones of the light-emitting diodes and disposed on two opposite sides of each of the crosstalk resistant structures. 
With regard to claim 6,
Toyama et al. disclose the light-emitting module structure of claim 2, wherein the crosstalk resistant structures comprise a plurality of cones (continuous distribution of cones 20) or a plurality of cylinders, and each of the crosstalk resistant structures has a height that is greater than or equal to a height of the light-emitting diodes (see figure 13). 
With regard to claim 7,
Toyama et al. disclose the light-emitting module structure of claim 1, further comprising at least one reflection structure (62a) disposed on a part of the upper surface of the light-guiding 
With regard to claim 8,
Toyama et al. disclose the light-emitting module structure of claim 1, wherein the recesses comprise a plurality of first V-shaped trenches (52) extending along a first direction. 
With regard to claim 9,
Toyama et al. disclose the light-emitting module structure of claim 8, wherein the recesses further comprise a plurality of second V-shaped trenches (52) extending along a second direction, the second direction is different from the first direction, the first V-shaped trenches intersect with the second V-shaped trenches to form a plurality of intersections (see figures 9,10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (as above), in view of Koh et al. (USPN 2012/0069575).

With regard to claim 5, 
Toyama et al. disclose the light-emitting module structure of claim 2. While Toyama et al. do not disclose the claimed arrangement, Koh et al. do disclose an analogous structure wherein the light-emitting diodes (12) are arranged as a regular hexagon (see, e.g., figure 21), and each of the crosstalk resistant structures is positioned at a center of the regular hexagon (see, e.g., figures 21 and 22, structures 141 interior to hexagonal perimeter of light sources 12). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Koh et al. into the structure of Toyama et al. in order to suit light distribution preferences.
With regard to claims 10, 11,
Toyama et al. disclose the light-emitting module structure of claim 1. While Toyama et al. do not disclose the claimed layer, Koh et al. do disclose an analogous structure further comprising a transparent glue layer (142, see paragraph 93) on the upper surface of the light-guiding layer, wherein the transparent glue layer fills the recesses (see figures).and has a protruding glue accumulation portion (layer 142 protrudes in direction of lower surface 14). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Koh et al. into the structure of Toyama et al. in order to secure successive layers of the structure.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (as above), in view of Holman et al. (USPN 2004/0080938)
With regard to claim 12,
Toyama et al. disclose the light-emitting module structure of claim 1. While Toyama et al. do not disclose the claimed cavity, Holman et al. do disclose wherein the substrate has at least one cavity (in which LED 70 is formed), and at least one of the light-emitting diodes is correspondingly disposed in the at least one cavity, wherein the light-emitting diodes are chip size package light-emitting diodes (see figures). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Holman et al. into the structure of Toyama et al. in order to try to make a thinner device. 
Response to Arguments
	While the applicant argues that Toyama et al. do not disclose the scattering structures to be covered by the light guiding layer, the examiner asserts that this is disclosed as the (as depicted) lower surface of scattering structures 61 is covered by light guiding layer 60 at surface 60b. The examiner believes that an amendment placing the scattering structures between the light guiding layer and substrate (as may have been the intent of the most recent amendment) would overcome the rejections presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879